

116 S1904 IS: Keeping Families Together Act of 2019
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1904IN THE SENATE OF THE UNITED STATESJune 19, 2019Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Secretary of Housing and Urban Development from implementing, administering, or
			 enforcing a proposed rule relating to verification of eligible status.
	
 1.Short titleThis Act may be cited as the Keeping Families Together Act of 2019. 2.ProhibitionNotwithstanding any other provision of law, the Secretary of Housing and Urban Development may not implement, administer, enforce, or in any manner make effective the proposed rule of the Department of Housing and Urban Development entitled Housing and Community Development Act of 1980: Verification of Eligible Status (84 Fed. Reg. 20589 (May 10, 2019)), or any final rule based substantially on such proposed rule.